Exhibit 10.10

 

LOGO [g94166img001.jpg]

FORM OF 2003 LONG-TERM INCENTIVE PLAN OF

THE BANK OF NEW YORK COMPANY, INC.

APRIL 2, 2007 RESTRICTED SHARE UNIT AGREEMENT

 

Grant Date

 

Total Number of RSUs Granted

 

Restricted Period Expires

April 2, 2007   [INSERT]   April 2, 2010

Pursuant to the 2003 Long-Term Incentive Plan of The Bank of New York Company,
Inc. (“Plan”) you have been granted the number of restricted share units
(“RSUs”) identified above upon the following terms and conditions and the terms
and conditions of the Plan. Each RSU is denominated as a single share of Common
Stock with a value equal to one share of Common Stock. This information, and a
copy of the Plan, is also available to you through The Bank of New York Employee
Stock Plan Website (www.bnymystock.com/bny). Unless defined herein, capitalized
terms used in this Agreement shall be as defined in the Plan.

Subject to paragraph 4 below, the period during which the RSUs are forfeitable
and may be earned (the “Restricted Period”) will be the period commencing on the
Grant Date and ending on April 2, 2010.

1. Status of RSUs. An account for the RSUs has been or will be established in
your name on the books and records of the Company with respect to the applicable
Restricted Period. Each RSU constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to you, subject to the terms of
this Agreement, one share of Common Stock immediately after the Restricted
Period applicable to each RSU. Until the end of the Restricted Period applicable
to each RSU, you have only the rights of a general unsecured creditor of the
Company.

2. No Shareholder Rights. You will have no rights as a stockholder in the shares
of Common Stock corresponding to your RSUs prior to the conversion of your RSUs
to Common Stock at the conclusion of the Restricted Period. Consequently you
will have no voting rights nor will you have any right to receive dividends or
dividend equivalents with respect to the RSUs during the Restricted Period. In
the event you receive any additional RSUs as a result of a stock split, stock
dividend or distribution with respect to the RSUs granted hereunder, such
additional RSUs will be subject to the same restrictions as if granted under
this Agreement as of the Grant Date.

3. Nontransferable. You may not sell, transfer, assign, pledge or otherwise
encumber or dispose of the RSUs during the Restricted Period.

4. Payment of Common Stock for RSUs.

 

  (a)

You will be eligible to receive Common Stock in exchange for your RSUs as of the
first to occur of the events described below. The Company shall cause to be
issued to you one share



--------------------------------------------------------------------------------

The Bank of New York Company, Inc.   April 2, 2007 Restricted Share Units  

 

 

of Common Stock for each RSU granted hereunder to the extent you are entitled to
a distribution pursuant to paragraph 4(a)(i) or (ii). To the extent you are
entitled to a distribution pursuant to paragraph 4(a)(iii), (iv) or (v), the
Company shall cause to be issued to you a pro-rata distribution of Common Stock
underlying your RSUs in accordance with paragraph 4(b). Eligible distribution
events are as follows:

 

  (i) the date that the Restricted Period ends as specified above;

 

  (ii) the date a Change in Control occurs within the meaning of both
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), and the Plan as from time to time in effect;

 

  (iii) the date you become disabled in accordance with Code Section 409A and
are eligible to receive benefits under the Company’s Long-Term Disability Plan
as in effect from time to time (together, “Disability”);

 

  (iv) the date of your Retirement (as defined below); and

 

  (v) your death.

 

  (b) In the event your employment terminates due to your (i) Retirement;
(ii) Disability or (iii) death, or (iv) with a termination agreement accompanied
by a general employment release acceptable to the Company, you will receive a
pro-rata distribution of shares of Common Stock underlying your RSUs. The number
of shares to be distributed shall be determined by multiplying the total number
of your unvested RSUs as of your employment termination date by a fraction, the
numerator of which shall be the number of full months that have elapsed from
January 1, 2007 through your termination date, up to a maximum of 36, and the
denominator of which shall be 36. In the event of your death, such distribution
will be issued to the beneficiary designated in writing by you or, in the
absence of such designation, to your legatee or legatees under your last will or
your personal representatives or distributes, as the case may be. The remainder
of the RSUs granted under this agreement shall be cancelled.

Any distribution made to you under this paragraph 4 shall be made approximately
30 days following the applicable distribution event described in 4(a) or as soon
as administratively practicable thereafter. For purposes of your 2007 grant of
RSUs only, the term “Retirement” means your voluntary separation from service as
an employee in accordance with the policies of BNY Co. and affiliates on or
after age 55 and completion of at least one year of service with such companies.
A payment under the Plan due to your “Retirement” does not entitle you to a
benefit under any other plan or arrangement in which you may participate. For
purposes of any other benefit plan or arrangement, the terms of that plan or
arrangement will govern.

5. Forfeiture for Violation of Rules and Regulations. In the event you fail to
comply with any rules or regulations the Company establishes with respect to its
businesses (including the Company’s Code of Conduct Policy and Procedures), the
Company may cancel or revoke all or any portion of the unvested RSUs. The
Company shall have sole discretion to determine what constitutes such a failure.



--------------------------------------------------------------------------------

The Bank of New York Company, Inc.   April 2, 2007 Restricted Share Units  

 

6. Termination of Employment. Subject to paragraph 4, all RSUs will be forfeited
if your employment terminates prior to the end of the Restricted Period.
Notwithstanding the preceding sentence, the termination and vesting provisions
in your employment offer letter shall take precedence.

7. Withholding of Taxes. In the event that the Company is required to withhold
taxes on any income as a result of a distribution to you in respect of all or
any portion of your RSUs, you agree to pay to the Company the amount of any
withholding taxes due or, in lieu thereof, the Company will have the right to
deduct from any payment of any kind (either in cash or in stock, pursuant to
procedures specified by the Company from time to time) due you from the Company,
the amount required to be withheld (whether or not such payment is made pursuant
to this Agreement).

8. Section 409A Payment Delay. Notwithstanding any provision to the contrary
herein, to the extent any payment to be made to you in connection with the
termination of your employment with the Company would be subject to the
additional tax of Section 409A of the Code, such payment will be delayed until
six months after your termination or earlier death or disability (within the
meaning of Section 409A and the Plan) if this delay would prevent the imposition
of such additional tax.

9. Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of New York, without regard to any choice of law provisions thereof
and (c) may not be amended except in writing. This grant shall in no way affect
your participation or benefits under any other plan or benefit program
maintained or provided by the Company. In the event of a conflict between this
Agreement and the Plan, the Plan shall govern, provided, however, that in all
events the Plan and this Agreement shall be interpreted and administered in
accordance with the provisions of Code Section 409A, to the extent applicable to
the Plan and your RSU Grant.

Please indicate your acceptance hereof by signing and returning the enclosed
copy of this Agreement.

 

Sincerely, THE BANK OF NEW YORK COMPANY, INC. By:  

 

Title:   Vice Chairman and General Counsel

I accept and agree to the terms of this Agreement

 

            (Signature)    (Print Name)    (Date)